Exhibit 10.13

 

 

 

 

 

 

 

 

 

 

EMPLOYMENT CONTRACT

 

1. CYREN GmbH

 

and

 

2. Atif Ahmed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

1 Term of Appointment  1 2 Employee warranties  1 3 Duties  1 4 Place of Work  2
5 Hours of Work  2 6 Salary  2 7 Expenses  2 8 Commission Payments  3 9 Private
Insurance Contributions  3 10 Car Allowance  3 11 Holidays  3 12 Incapacity  4
13 Confidential Information  4 14 Intellectual Property  5 15 Payment in Lieu of
Notice  5 16 Termination without Notice  5 17 Garden Leave  6 18 Obligations on
Termination  6 19 Post-Termination Restrictions  7 20 Disciplinary and Grievance
Procedures  8 21 Data Protection  9 22 Collective Agreements  9 23 Entire
Agreement  9 24 Variation  9 25 Third Party Rights  9 26 Agreed Terms /
Interpretations  9 27 Governing Law and Jurisdiction  10 28 Miscellaneous  10

 

i

 

 

Parties

 

(1)CYREN GmbH incorporated and registered in Germany whose registered office is
at Hardenbergplatz 2, D-10623 Berlin, Germany (the “Company”).

 

(2)Atif Ahmed of 13 Sylverns Court, Warfield, Berkshire, RG42 3SL, United
Kingdom - (the “Employee”).

 

1.Term of Appointment

 

1.1The Appointment shall be deemed to have commenced on the Commencement Date
(Employee start date will be July 11, 2016) and shall continue, subject to the
remaining terms of this agreement, until terminated by either party giving the
other not less than 90 days’ to the end of the month prior notice in writing.

 

1.2The first 6 months of the Appointment shall be a probationary period and the
Appointment may be terminated during this period at any time on one month’s
notice or payment in lieu of notice. The Company may, at its discretion, extend
the probationary period for up to a further 3 months. During the probationary
period the Employee’s performance and suitability for continued employment will
be monitored. At the end of the probationary period the Employee will be
informed in writing if he has successfully completed his probationary period.

 

1.3No employment with a previous employer counts towards the Employee’s period
of continuous employment with the Company.

 

1.4The Employee consents to the transfer of his employment under this agreement
to an Associated Employer at any time during the Appointment.

 

2.Employee warranties

 

2.1The Employee represents and warrants to the Company that, by entering into
this agreement or performing any of his obligations under it, he will not be in
breach of any express or implied terms of any contract or other obligation
binding on him.

 

2.2The Employee warrants that he is entitled to work in the United Kingdom
without any additional approvals and will notify the Company immediately if he
ceases to be so entitled during the Appointment.

 

3.Duties

 

3.1The Employee shall serve the Company as Vice President, Sales - EMEA or such
other role as the Company considers appropriate to the Employee’s skills and
experience.

 

3.2During the Appointment the Employee shall:

 

(a)Unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Company;

 

(b)faithfully and diligently exercise such powers and perform such duties as may
from time to time be assigned to him by the Company together with such person or
persons as the Company may appoint to act jointly with him;

 

(c)comply with all reasonable and lawful directions given to him by the Company;

 

(d)promptly make such reports to the Chief Executive Officer (Line Manager) in
connection with the affairs of the Company on such matters and at such times as
are reasonably required;

 

(e)report his own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of the Company to the General Manager of the Company
immediately on becoming aware of it;

 

(f)to act in the best interests of the Company and use his best endeavours to
promote, protect, develop and extend the business of the Company;

 

(g)consent to the Company monitoring and recording any use that he makes of the
Company’s electronic communications systems for the purpose of ensuring that the
Company’s rules are being complied with and for legitimate business purposes;
and

 

(h)comply with any electronic communication systems policy that the Company may
issue from time to time.

 



1

 

 

3.3The Employee shall comply with any Company rules, policies and procedures
issued from time to time. To the extent that there is any conflict between the
terms of this agreement, the Employee’s offer letter and any Company rules,
policies and procedures, this agreement shall prevail.

 

3.4All documents, manuals, hardware and software provided for the Employee’s use
by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones), remain the property of the Company.

 

4.Place of Work

 

4.1The Employee’s normal place of work is at the Employee’s home office or such
other place which the Company may reasonably require for the proper performance
and exercise of his duties.

 

4.2The Employee agrees to travel on the Company’s or any Group Company’s
business (both within the United Kingdom and abroad) as may be required for the
proper performance of his duties under the Appointment.

 

4.3During the Appointment the Employee shall not be required to work outside the
United Kingdom for any continuous period of more than one month.

 

5.Hours of Work

 

5.1The Employee’s normal working hours shall be 9am to 5:30pm on Mondays to
Fridays (with a one hour lunch break) and such additional hours as are necessary
for the proper performance of his duties and allowing for the international
nature of the Company’s business and time zone differences. The Employee
acknowledges that he shall not receive further remuneration in respect of such
additional hours.

 

5.2The Employee agrees to exclude his right to limit working time to 48 hours a
week on average under the Working Time Regulations 1998, subject to his right to
revoke this election on 3 months’ written notice to the Company.

 

6.Salary

 

6.1The Employee shall be paid an initial salary of £150,000 per annum.

 

6.2The Employee’s salary shall accrue from day to day and be payable monthly in
arrears on or about the 30th of each month directly into the Employee’s bank or
building society.

 

6.3The Employee’s salary shall be reviewed by his Line Manager annually at the
beginning of each calendar year. The Company is under no obligation to award an
increase following a salary review. There will be no review of the salary after
notice has been given by either party to terminate the Appointment.

 

6.4The Company may deduct from the salary, or any other sums owed to the
Employee, any money owed to the Company or any Group Company by the Employee.

 

6.5The parent company CYREN Ltd. will recommend to the Board of Directors or a
committee thereof that you receive a grant of 140,000 options for purchase of
Ordinary Shares in CYREN Ltd., under terms of the Company´s stock option plan.
Your grant, if approved, will vest over a four year period, with the first 25%
vesting twelve month following the grant date and thereafter in equal monthly
increments for thirty six months. The Grant Date will be the date that the Board
of Directors or committee thereof approves the grant and have an exercise price
equal to the fair market value of an Ordinary Share on the grand date.

 

7.Expenses

 

7.1The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of VAT receipts or other appropriate
evidence of payment.

 

7.2The Employee shall abide by the Company’s policies on expenses as
communicated to him or set out in the Company’s expenses policy from time to
time.

 

7.3The Company will provide the employee with a stipend of up to £3,000 for
purchasing office equipment as needed to properly conduct the job from a home
office.

 



2

 

 

8.Commission Payments

 

8.1The Company will pay the Employee commission payments subject to the terms of
the Company’s commission plan which will be issued to the Employee for each
calendar year. In the event a new plan is not formulated and issued to the
Employee in any subsequent calendar year, the plan for the preceding calendar
year shall continue to apply.

 

8.2The Employee’s anticipated annual variable commission payments are £150,000
per annum.

 

8.3For the first six months of employment, starting in August 2016, full
commission payout in the amount of £12,500 per month is guaranteed, provided
your employment is not terminated prior to completion of that period (and if
terminated, only the amounts covering the period of your employment are
guaranteed, unless termination was for “cause” as set forth under Section 16.1
below, in which case the guarantee is void). If the actual commission earned in
those first six months is higher than the guarantee, then the higher amount will
be paid out.

 

8.4Any commission payments shall not be pensionable.

 

9.Private Insurance Contributions

 

9.1The Company will pay to the Employee a contribution towards the cost of
private medical insurance of up to £1600 per month, which will be payable with
and in the same manner as the salary in accordance with Clause 6. The private
medical contribution shall not be treated as part of the basic salary for any
purpose.

 

9.2The Company will also contribute £5000 per annum as a pension contribution.

 

10.Car Allowance

 

10.1Provided that the Employee holds a current driving license, the Employee
shall receive a car allowance for the use of the Employee’s own car of £10,000
per annum and 45 pence per mile, which shall be payable together with and in the
same manner as the salary in accordance with clause 6. The car allowance and the
miles fees shall not be treated as part of the basic salary for any purpose.

 

11.Holidays

 

11.1The Employee shall be entitled to 25 days’ paid holiday in each holiday year
in addition to the usual public holidays. The Company’s holiday year runs
between 1 January and 31 December. If the Appointment commences or terminates
part way through a holiday year, the Employee’s entitlement during that holiday
year shall be calculated on a pro-rata basis.

 

11.2Holiday shall be taken at such time or times as shall be approved in advance
by his Line Manager. The Employee shall not without the consent of his Line
Manager carry forward any accrued but untaken holiday entitlement to a
subsequent holiday year.

 

11.3The Employee shall have no entitlement to any payment in lieu of accrued but
untaken holiday except on termination of the Appointment. The amount of such
payment in lieu shall be 1/260th of the Employee’s full-time equivalent salary
for each untaken day of the outstanding entitlement.

 

11.4If, on termination of the Appointment the Employee has taken in excess of
his accrued holiday entitlement, the Company shall be entitled to recover from
the Employee by way of deduction from any payments due to the Employee or
otherwise one day’s pay calculated at 1/260th of the Employee’s full-time
equivalent salary for each excess day.

 

11.5If either party has served notice to terminate the Appointment, the Company
may require the Employee to take any accrued but unused holiday entitlement
during the notice period. Any accrued but unused holiday entitlement shall be
deemed to be taken during any period of Garden Leave under clause 17.

 



3

 

 

12.Incapacity

 

12.1If the Employee is unable to come to work for any reason and his absence has
not previously been authorised by the Company, the Employee must inform his Line
Manager and the HR Department of the Company immediately. The Employee must
confirm the reasons for absence in writing as soon as practicable.

 

12.2Following the Employee’s return to work after a period of absence due to
sickness of 7 calendar days or less the Employee will have to complete a
self-certification form. Self-certification forms will be retained in our
records.

 

12.3If the Employee is absent from work due to sickness for more than 7 calendar
days (including weekends) he must provide the Company with a medical certificate
by the 8th day of sickness. The Employee must thereafter provide weekly medical
certificates to cover any continued absence due to the same cause.

 

12.4Subject to the Employee’s compliance with the Company’s sickness absence
procedures (as amended from time to time), he shall continue to receive his full
salary and contractual benefits during any period of absence due to Incapacity
for up to an aggregate of two weeks in any 52 week period. Such payment shall be
inclusive of any statutory sick pay due in accordance with applicable
legislation in force at the time of absence.

 

12.5Whether or not the Employee is absent by reason of Incapacity, he will at
the request of the Board agree to have a medical examination by a doctor
appointed and paid for by the Company. Subject to compliance by the Company with
the Access to Medical Reports Act 1998 (if applicable), the Employee authorises
the Company pursuant to the Access to Medical Reports Act 1988 (if applicable)
to have unconditional access to any report(s) (including copies) produced as a
result of any examination from time to time required by the Board.

 

13.Confidential Information

 

13.1The Employee acknowledges that in the course of the Appointment he will have
access to Confidential Information. The Employee has therefore agreed to accept
the restrictions in this clause 13.

 

13.2The Employee shall not (except in the proper course of his duties), either
during the Appointment or at any time after its termination (however arising),
use or disclose to any person, company or other organisation whatsoever (and
shall use his best endeavours to prevent the publication or disclosure of) any
Confidential Information. This shall not apply to:

 

(a)any use or disclosure authorised by the Board or required by law;

 

(b)any information which is already in, or comes into, the public domain other
than through the Employee’s unauthorised disclosure; or

 

(c)any protected disclosure within the meaning of section 43A of the Employment
Rights Act 1996.

 

13.3Confidential Information includes information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs and finances of the Company or any Group
Company for the time being confidential to the Company or any Group Company and
trade secrets including, without limitation, technical data and know-how
relating to the business of the Company or any Group Company or any of its or
their business contacts, including in particular (by way of illustration only
and without limitation):

 

(a)details of the requirements of contractors (whether they be clients,
suppliers, consultants or other contractors) of the Company including, without
limitation, the fees and commissions charged to or by them and the terms of
business with them;

 

(b)any information or document relating to:

 

(i)the Company’s expansion plans, business strategy and marketing plans;

 

(ii)the Company’s financial information, results and forecasts;

 

(iii)the Company’s employees and officers and of the remuneration and other
benefits paid to them; and

 

(iv)any incident or investigation relating to the Company’s operations or
business.

 



4

 

 

(c)information relating to pitches and tenders contemplated, offered or
undertaken by the Company; and

 

(d)confidential reports or research commissioned by or provided to the Company.

 

14.Intellectual Property

 

14.1The Employee will promptly disclose to the Company and keep confidential all
inventions, copyright works, designs or technical know-how conceived or made by
him alone or with others in the course of his employment. The Executive will
hold all such intellectual property on trust for the Company and will do
everything necessary or desirable or requested by the Company at the Company’s
expense to vest the intellectual property fully in the Company and/or to secure
patent or other appropriate forms of protection for the intellectual property.
Decisions as to the protection or exploitation of any intellectual property
shall be in the absolute discretion of the Company.

 

15.Payment in Lieu of Notice

 

15.1Notwithstanding clause 1, the Company may, in its sole and absolute
discretion, terminate the Appointment at any time and with immediate effect by
paying a sum in lieu of notice (“Payment in Lieu”) equal to the basic salary (as
at the date of termination) which the Employee would have been entitled to
receive under this agreement during the notice period referred to in clause 1
(or, if notice has already been given, during the remainder of the notice
period) less income tax and National Insurance contributions. For the avoidance
of doubt, the Payment in Lieu shall not include any element in relation to:

 

(a)any bonus or commission payments that might otherwise have been due during
the period for which the Payment in Lieu is made;

 

(b)any payment in respect of benefits which the Employee would have been
entitled to receive during the period for which the Payment in Lieu is made; and

 

(c)any payment in respect of any holiday entitlement that would have accrued
during the period for which the Payment in Lieu is made.

 

15.2The Company may pay any sums due under clause 15.1 in equal monthly
instalments until the date on which the notice period referred to at clause 1
would have expired if notice had been given. The Employee shall be obliged to
seek alternative income during this period and to notify the Company of his
efforts to do so (including supporting evidence of the same) and of any income
so received or otherwise payable to him. The instalment payments shall then be
reduced by the amount of such income.

 

15.3The Employee shall have no right to receive a Payment in Lieu unless the
Company has exercised its discretion in clause 15.1. Nothing in this clause 15
shall prevent the Company from terminating the Appointment in breach.

 

16.Termination without Notice

 

16.1The Company may also terminate the Appointment with immediate effect without
notice or payment in lieu of notice and with no liability to make any further
payment to the Employee (other than in respect of amounts accrued due at the
date of termination) if the Employee:

 

(a)is guilty of any gross misconduct affecting the business of the Company or
any Group Company;

 

(b)commits any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company;

 

(c)is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties;

 

(d)is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

 

(e)is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed);

 



5

 

 

(f)becomes of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health;

 

(g)ceases to be eligible to work in the United Kingdom;

 

(h)is guilty of any fraud or dishonesty or acts in any manner which in the
opinion of the Company brings or is likely to bring the Employee or the Company
or any Group Company into disrepute or is materially adverse to the interests of
the Company or any Group Company;

 

(i)is guilty of a serious breach of any rules issued by the Company from time to
time regarding its electronic communications systems.

 

16.2The rights of the Company under clause 16.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this agreement by the Employee as having brought the agreement to
an end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

 

17.Garden Leave

 

17.1Following service of notice to terminate the Appointment by either party, or
if the Employee purports to terminate the Appointment in breach of contract, the
Company may by written notice place the Employee on Garden Leave for the whole
or part of the remainder of the Appointment.

 

17.2During any period of Garden Leave:

 

(a)the Company shall be under no obligation to provide any work to the Employee
and may revoke any powers the Employee holds on behalf of the Company or any
Group Company;

 

(b)the Company may require the Employee to carry out alternative duties or to
only perform such specific duties as are expressly assigned to the Employee, at
such location (including the Employee’s home) as the Company may decide;

 

(c)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(d)the Employee shall remain an employee of the Company and bound by the terms
of this agreement;

 

(e)the Employee shall ensure that his Line Manager knows where he will be and
how he can be contacted during each working day (except during any periods taken
as holiday in the usual way);

 

(f)the Company may exclude the Employee from any premises of the Company or any
Group Company; and

 

(g)the Company may require the Employee not to contact or deal with (or attempt
to contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company.

 

18.Obligations on Termination

 

18.1On termination of the Appointment (however arising) or, if earlier, at the
start of a period of Garden Leave, the Employee shall:

 

(a)resign immediately without compensation from any office or trusteeship that
he holds in or on behalf of the Company or any Group Company;

 

(b)subject to clause 17.2, immediately deliver to the Company all documents,
books, materials, records, correspondence, papers and information (on whatever
media and wherever located) relating to the business or affairs of the Company
or any Group Company or its business contacts, any keys, credit card and any
other property of the Company or any Group Company including any car provided to
the Employee, which is in his possession or under his control;

 

(c)irretrievably delete any information relating to the business of the Company
or any Group Company stored on any magnetic or optical disk or memory and all
matter derived from such sources which is in his possession or under his control
outside the Company’s premises; and

 

(d)provide a signed statement that he has complied fully with his obligations
under this clause 18.1 together with such reasonable evidence of compliance as
the Company may request.

 



6

 

 

19.Post-Termination Restrictions

 

19.1In this clause the words and expressions set out below shall have the
following meanings:

 

“Capacity”:as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.     “Restricted Business”: the business of the Company
or those parts of the business of the Company and any Group Company with which
the Employee was involved to a material extent in the twelve months before
Termination.     “Restricted Customer”: any firm, company or person who, during
the twelve months before Termination, was a customer or prospective customer of
or was in the habit of dealing with the Company or any Group Company, and with
whom the Employee had personal dealings or in relation to which he was in
possession of confidential information in the course of employment.    
“Restricted Person”: anyone employed or engaged by the Company or any Group
Company at the level of engineer, sales manager or above and who could
materially damage the interests of the Company or any Group Company if they were
involved in any Capacity in any business concern which competes with any
Restricted Business and with whom the Employee dealt in the six months before
Termination in the course of employment.     “Termination”:the date of
termination of the Employee’s employment with the Company however caused.

 

19.2In order to protect the confidential information, trade secrets and business
connections of the Company and each Group Company to which he has access as a
result of the Appointment, the Employee covenants with the Company in any
capacity (for itself and as trustee and agent for each Group Company) that he
shall not:

 

(a)for 6 months after Termination solicit or endeavour to entice away from the
Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;

 

(b)for 6 months after Termination be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business;

 

(c)for 6 months after Termination, be involved with any business concern which
is (or intends to be) in competition with any Restricted Business;

 

(d)for 6 months after Termination in the course of any business concern which is
in competition with any Restricted Business, offer to employ or engage any
Restricted Person;

 

(e)for 6 months after Termination in the course of any business concern which is
in competition with any Restricted Business solicit or endeavour to entice away
from the Company or any Group Company any Restricted Person; or

 

(f)at any time after Termination, represent himself as connected with the
Company or any Group Company in any Capacity.

 



7

 

 

19.3None of the restrictions in clause 19.2 shall prevent the Employee from:

 

(a)holding an investment by way of shares or other securities of not more than
5% of the total issued share capital of any company, whether or not it is listed
or dealt in on a recognised stock exchange;

 

(b)being engaged or concerned in any business concern insofar as the Employee’s
duties or work shall relate solely to geographical areas where the business
concern is not in competition with any Restricted Business; or

 

(c)being engaged or concerned in any business concern, provided that the
Employee’s duties or work shall relate solely to services or activities of a
kind with which the Employee was not concerned to a material extent in the 12
months before Termination.

 

19.4The restrictions imposed on the Employee by this clause 19 apply to him
acting:

 

(a)directly or indirectly; and

 

(b)on his own behalf or on behalf of, or in conjunction with, any firm, company
or person.

 

19.5The period[s] for which the restrictions in clause 19 apply shall be reduced
by any period that the Employee spends on Garden Leave immediately before
Termination.

 

19.6If the Employee receives an offer to be involved in a business concern in
any Capacity during the Appointment, or before the expiry of the last of the
covenants in this clause 19, the Employee shall give the person making the offer
a copy of this clause 19 and shall tell the Company the identity of that person
as soon as possible.

 

19.7The Company and the Employee agree that the restrictions in this clause 19
are reasonable and necessary to protect the Company’s legitimate business
interests.

 

19.8Each of the restrictions in this clause 18 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

19.9The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 19 (or such of
those restrictions as the Company deems appropriate) in relation to that Group
Company.

 

20.Disciplinary and Grievance Procedures

 

20.1The Employee is subject to the Company’s disciplinary and grievance
procedures and the Company has adopted the ACAS disciplinary and grievance
procedure, copies of which are available from your Line Manager or the ACAS
website. These procedures do not form part of the Employee’s contract of
employment.

 

20.2If the Employee wants to raise a grievance, he may apply in writing to his
Line Manager.

 

20.3If the Employee wishes to appeal against a disciplinary decision he may
apply in writing to the General Manager of the Company.

 

20.4The Company may suspend the Employee from any or all of his duties no longer
than is reasonably necessary during any period in which the Company is
investigating any disciplinary matter involving the Employee or while any
disciplinary procedure against the Employee is outstanding, with the ability to
extend the period of suspension as the Company in its absolute discretion deems
necessary for the purpose of completing any such investigation or related
disciplinary process.

 

20.5During any period of suspension:

 

(a)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(b)the Employee shall remain an employee of the Company and bound by the terms
of this agreement;

 

(c)the Employee shall ensure that his Line Manager knows where he will be and
how he can be contacted during each working day (except during any periods taken
as holiday in the usual way);

 



8

 

 

(d)the Company may exclude the Employee from his place of work or any other
premises of the Company; and

 

(e)the Company may require the Employee not to contact or deal with (or attempt
to contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company.

 

21.Data Protection

 

21.1The Employee consents to the Company or any Group Company processing data
relating to the Employee for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to the Employee, including, as
appropriate:

 

(a)information about the Employee’s physical or mental health or condition in
order to monitor sick leave and take decisions as to the Employee’s fitness for
work;

 

(b)the Employee’s racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation;

 

(c)information relating to any criminal proceedings in which the Employee has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

 

21.2The Company may make such information available to any Group Company, those
who provide products or services to the Company or any Group Company (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Employee works.

 

22.Collective Agreements

 

There is no collective agreement which directly affects the Appointment.

 

23.Entire Agreement

 

23.1This agreement constitutes the whole agreement between the parties (and in
the case of the Company, as agent for any Group Companies) and supersedes all
previous discussions, correspondence, negotiations, arrangements, understandings
and agreements between them.

 

24.Variation

 

No variation or agreed termination of this agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).

 

25.Third Party Rights

 

No person other than a party to this agreement may enforce any of its terms.

 

26.Agreed Terms / Interpretations

 

The definitions and rules of interpretation in this clause 26 apply in this
agreement.

 

Appointment: the employment of the Employee by the Company on the terms of this
agreement.

 

Associated Employer: has the meaning given to it in the Employment Rights Act
1996.

 

Board: the board of directors of the Company as duly constituted from time to
time (including any committee of the board duly appointed by it).

 

Commencement Date: July 11, 2016.

 

Garden Leave: any period during which the Company has exercised its rights under
clause 16.

 

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

 

Incapacity: any sickness or injury which prevents the Employee from carrying out
his duties.

 



9

 

 

Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to the Employee’s
employment under this agreement which is not expressly set out in this
agreement.

 

Subsidiary and Holding Company: in relation to a company mean “subsidiary” and
“holding company” as defined in section 1159 of the Companies Act 2006.

 

27.Governing Law and Jurisdiction

 

27.1This agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

 

27.2The parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

28.Miscellaneous

 

28.1The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

28.2A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

28.3Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

28.4Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 



Berlin, June 28, 2016   June 29, 2016       /s/ Ulrich Jansen   /s/ Atif Ahmed
Ulrich Jansen   Atif Ahmed General Manager CYREN GmbH   Employee

 

10



 

 